                  Case 4:17-cv-13292-LVP-EAS ECF No. 92 filed 03/28/19              PageID.2332    Page 1 of 5



                                                             United States of America
                                            In the District Court for the Eastern District of Michigan
                                                                Southern Division

                             AFT Michigan,                                    Hon. Linda V. Parker, District Judge
                                  Plaintiff,                                           Hon. Elizabeth A. Stafford

                             V                                                               Case No.: 17-cv-13292

                             Project Veritas, a foreign corporation,
                             and Marisa L. Jorge, a/k/a Marissa Jorge,
                             a/k/a Marissa Perez,
                                    Defendants.


                             MARK H. COUSENS                          PAUL M. MERSINO
                             Attorney for the Plaintiff               BUTZEL LONG
                             26261 Evergreen Road, Suite 110          150 W Jefferson, Suite 100
                             Southfield, Michigan 48076               Detroit, Michigan 48226
                             cousens@cousenslaw.com                   mersino@buztel.com
                             248-355-2150                             313-225-7000
                             P12273                                   P72179



                                                       PLAINTIFF’S WITNESS LIST


                                            Name                             Address/Phone
                                 1. Ashley Aidenbaum            100 Talon Centre Dr.
                                                                Suite 100
                                                                Detroit, MI 48207
                                                                313 393 1185

                                 2. Sonya Alvarado              2661 E. Jefferson
   MARK H. COUSENS                                              Detroit, MI 48207
      ATr0RNEY                                                  313 393 2200
  26261 EVERGREEN ROAD
         SurrE 110
S0UTHFJELD, MICHIGAN 48076       3. Nikhol Atkins               2661 E. Jefferson
    FAx (248) 355-2170                                          Detroit, MI 48207
       ®4~O223                                                  313 393 2200
                  Case 4:17-cv-13292-LVP-EAS ECF No. 92 filed 03/28/19      PageID.2333   Page 2 of 5




                                          Name                         Address/Phone
                              4. Brandon Boswell        555 New Jersey Aye, N.W.
                                                        Washington, DC 20001
                                                        202 879 4400

                              5. Alyssa Brookbank       To be supplied

                              6. Jon Curtiss            2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              7. Will Daniels           2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              8. Agatha Dier            2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              9. Dave Dobbie            2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200
                              10. David Hecker          2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              11. Dan Kukuk             2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              12. Chuck Lobaito         2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

   MARK H. COUSENS
      Arrop~~                 13. Terrence Martin       7700 Second Ave. Suite 427
  26261 EVERGREEN Ro~                                   Detroit, MI 48202-24 1 1
SOUTHFIELD, MICHIGAN 48076                              Phone: (313) 875-3500
   PHONE (248) 355-2150
    FAx (248) 355-2170
       ®c~~22S




                                                               2
                  Case 4:17-cv-13292-LVP-EAS ECF No. 92 filed 03/28/19      PageID.2334   Page 3 of 5




                                         Name                         Address/Phone
                              14. Korima McConer        2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              15. Christy McGillivray   2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              16. Alycia Merriweather   3011 W Grand Blvd,
                                                        Detroit, MI 48202
                                                        (313) 576-0100

                              17. Johnny Mickles        2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              18. Taylor Monday         2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              19. Christian Nwamba      801 W. Fort St.
                                                        Room 319
                                                        Detroit, MI 48226
                                                        313 964 2570
                              20. Rachal Osman          To be supplied

                              21. Edna Reaves           2661 E. Jefferson
                                                        Detroit, MI 48207
                                                        313 393 2200

                              22. Rickia Robertson      To be supplied

                              23. Ian Robinson          339 E. Liberty St., Suite 340
   MARI~H.COusENs                                       Ann Arbor, MI 48104
                                                        (734) 995-1813
  26261 EVERGREEN Ro~o
         SUITE 110
SOUTHFIELD, MICHIGAN 48076
   PHo~ (248) 355-2150
    FAN (248) 355-2170
       ec~ro223




                                                                3
                   Case 4:17-cv-13292-LVP-EAS ECF No. 92 filed 03/28/19      PageID.2335   Page 4 of 5




                                           Name                       Address/Phone
                               24. Julie Rowe            2661 E. Jefferson
                                                         Detroit, MI 48207
                                                         313 393 2200

                               25. Tom Schmida           To be Supplied

                               26. Christine Sipperley   15250 Mercantile Drive
                                                         Dearborn, MI
                                                         313 584 5311

                               27. Kevin Smith           888 Emerald Drive
                                                         Windsor, CO 80550
                                                         410 805 3541

                               28. Gail Spencer          2661 E. Jefferson
                                                         Detroit, MI 48207
                                                         313 393 2200

                               29. Jessica Vanderbrook   710 E Mitchell
                                                         Lake City, MI 49651
                                                         231-869-6600

                               30. Nate Walker           2661 E. Jefferson
                                                         Detroit, MI 48207
                                                         313 393 2200

                               31. Gary Wellnitz         2661 E. Jefferson
                                                         Detroit, MI 48207
                                                         313 393 2200

                               32. Karen Whittler        7700 Second Ave. Suite 427
                                                         Detroit, MI 48202-2411
                                                         Phone: (313) 875-3500
   MARK H. COUSENS
      Arroru~Y

  2626 1 EVERGREEN Ro~
                               33. Marisa Jorge          Unknown
          Suim 110
SOUTHFIELD, Micrno~ 48076
   PHONE (248) 355-2150        34. James 0 Keefe         Unknown
    F.~.x (248) 355-2170
       ®cZ~Z~22S




                                                                4
                   Case 4:17-cv-13292-LVP-EAS ECF No. 92 filed 03/28/19               PageID.2336   Page 5 of 5




                                35. Any person listed on either Defendants’ witness list

                                36. Any person whose identity is learned through discovery

                                37. Any necessary rebuttal or sur-rebuttal witness


                                                                         Is! Mark H. Cousens
                                                                         MARK H. COUSENS (P 12273)
                                                                         Attorney for the Plaintiff
                                                                         26261 Evergreen Road, Ste. 110
                                                                         Southfield, MI 48076
                                                                         (248) 355-2150
                             March 26, 2019




   MARK H. COUSENS
        Arroiu~Y
  26261 EVERGREEN RoAD
         SurrE 110
SOUTHFIELD, MICHIGAN 48076
   PHONE (248) 355-2150
    FAx (248) 355-2170




                                                                          5
